t c memo united_states tax_court thc health_plans inc petitioner v commissioner of internal revenue respondent docket no 14600-99xx filed date douglas m mancino james l malone iii and robert c louthian iii for petitioner mark a weiner kirk m paxson don r spellman and kenneth m griffin for respondent memorandum opinion wells chief_judge ina final adverse determination_letter respondent determined that ihc health_plans inc petitioner did not qualify as an organization described in sec_501 and c and revoked petitioner’s - - exemption from federal income_taxation pursuant to sec_501 the revocation was retroactive to date unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure respondent revoked petitioner’s tax-exempt status under sec_501 on the grounds that petitioner was not operated exclusively for a tax-exempt purpose and petitioner’s activities were tantamount to providing commercial- type insurance within the meaning of sec_501 petitioner filed a timely petition for declaratory_judgment pursuant to sec_7428 challenging respondent’s determination_letter at the time the petition was filed petitioner’s principal_place_of_business was in salt lake city utah the administrative record was submitted to the court pursuant to rule b the facts contained in the administrative record are assumed to be true for purposes of this proceeding see rule b the case was submitted to the court by joint motion of the parties pursuant to rule the parties also filed a stipulation of facts with attached exhibits the parties agree that petitioner has satisfied all jurisdictional requirements see sec_7428 rule c background by way of a brief introduction petitioner and its affiliates ihc care inc care and ihc group inc group operated health maintenance organizations and were part of a number of companies composing the so-called intermountain health system petitioner offered health_plans to individuals employees of large and small employers and medicaid recipients at the same time that respondent revoked petitioner’s tax-exempt status respondent denied care’s and group’s applications for exemption from federal income_taxation pursuant to sec_501 for completeness we have provided a detailed description of the various entities composing the intermountain health system i the intermountain health system a intermountain health care inc between and the church of jesus christ of latter- day saints lds church constructed or purchased hospitals in utah idaho and wyoming prior to lds church hospitals functioned autonomously with little coordination or centralized_management respondent’s determinations to deny ihc care inc ’s and ihc group inc ’s applications for tax-exempt status are the subjects of the court’s opinions in ihc care inc v commissioner tcmemo_2001_248 and ihc group inc v commissioner tcmemo_2001_247 q4e- during lds church organized health services corporation later renamed intermountain health care inc ihc as a nonprofit corporation under the laws of the state of utah lds church organized ihc for the purpose of assuming ownership and control of its hospitals and to oversee its worldwide health program respondent recognized ihc as an organization described in sec_501 that is exempt from taxation pursuant to sec_501 during lds church determined that its hospitals were not central to its mission and subsequently transferred control of ihc to an independent board_of trustees between and the early 1980s ihc continued to operate its existing hospitals while it constructed or acquired additional hospitals at the same time ihc began the process of centralizing its management coordinating its services restructuring its debt and undertaking other steps that its management deemed necessary for ihc to become an integrated multihospital system capable of expanding its services achieving economies of scale and improving operational efficiency during the early 1980s in response to myriad changes in the health care field ihc decided to restructure its operations which restructuring included the formation of several affiliates in date the internal_revenue_service issued a private_letter_ruling to ihc approving its corporate_reorganization plan --- - b ihc health services inc in ihc transferred its hospitals and substantially_all its remaining operating_assets together with substantially_all its outstanding tax-exempt debt and other liabilities to ihc health services inc health services a newly formed nonprofit affiliate as a result of this reorganization ihc ceased to operate hospitals and assumed the position of a parent company overseeing the operations of several nonprofit and for profit affiliates ihc was health services’ sole member health services was ihc’s principal health care delivery organization during health services began to conduct its activities through two divisions the hospital division and the physician division which are described in detail below the hospital division as of date the hospital division comprised hospitals including big_number licensed beds located in utah and idaho all of health services’ hospitals with the exception of primary children’s medical center primary children’s and mckay- dee institute for behavioral medicine mckay--dee institute were general acute care hospitals that provided inpatient and outpatient services and varying levels of emergency ancillary and specialized services primary children’s specialized in pediatric care in the intermountain west defined generally as the area covering -- - eastern nevada western colorado and the states of utah idaho wyoming and montana the mckay--dee institute operated a free- standing psychiatric and behavioral health facility located in ogden utah lds hospital health services’ largest hospital located in salt lake city utah provided a number of specialized medical services including open heart surgery pulmonary medicine and coronary care in addition to traditional hospital services the hospital division conducted a wide range of special care programs including women’s services instacare centers home health care services ambulatory surgery centers cardiac services rehabilitation services psychiatric services and occupational health and mission services health services used its mission services as a means to serve the community’s charitable needs health services provided guality management services by tracking measures for improvement in clinical care all health services hospitals participated in medicare and medicaid programs for inpatient and outpatient hospital services and for a number of free-standing ambulatory care services such as ambulatory surgery home health care and kidney dialysis in health services was not reimbursed for approximately dollar_figure million in medical_care provided to patients covered by medicare medicaid and other governmental programs in and health services provided charity services to indigent - patients valued at dollar_figure dollar_figure and dollar_figure respectively health services’ hospital division employed approximately physicians separate and apart from health services’ physician division described below hospital division physicians provided hospital-based services such as radiology pathology and in some cases emergency services the physician division as of date the physician division employed approximately primary care physicians general internists family practitioners and pediatricians and specialist physicians cardiologists urologists obstetricians-- gynecologists radiologists and surgeons these physicians generally practiced in health services’ clinics and other community-based settings the physician division also provided various ancillary and support services such as diagnostic imaging and laboratory services for patients treated in health services’ clinics the physician division performed the physician credentialing function for health services’ hospitals and ihc’s various health maintenance organizations described below all physicians who were granted privileges to practice medicine at health services’ hospitals were also qualified to act as participating providers for ihc’s health maintenance organizations - - respondent recognized health services as an organization described in sec_501 that is exempt from taxation pursuant to sec_501 and as a public charity described in sec_509 and b a c ihc health_plans inc as a further step in its reorganization plan ihc initially intended to organize an affiliate to provide professional general liability and worker's compensation insurance however upon further reflection ihc decided to create an affiliate to operate as a state-licensed health_maintenance_organization hmo thc’s decision was based on its consideration of an hmo’s potential for generating medical_care cost savings and utah code ann sec_31a-8-101 repl defines the term health_maintenance_organization as follows health_maintenance_organization means any person other than an insurer licensed under chapter or an individual who contracts to render professional or personal services that he performs himself which a furnishes at a minimum either directly or through arrangement with others basic health care services to an enrollee in return for prepaid periodic_payments agreed to in amount prior to the time during which the health care may be furnished and b is obligated to the enrollee to arrange for or to directly provide available and accessible health care --- - recognition that hmos were gaining in popularity ihc also decided to organize an affiliate to operate as an hmo in order to gain practical experience to attempt to realize its own cost savings by enrolling ihc employees in the hmo and to counter a potential competitive threat posed by the combination of national for-profit hospital chains and hmos and their perceived capacity to direct large numbers of patients to health services’ competitor hospitals during ihc organized petitioner as a nonprofit affiliate ihc was petitioner’s sole corporate member petitioner’s articles of incorporation stated that petitioner is organized and shall be operated exclusively for charitable educational or scientific purposes as described in sec_501 in furtherance of such purposes the corporation may develop and operate alternative health care delivery plans and financing systems to provide cost-effective and high guality care to participating employer groups and patients including elderly and disadvantaged persons and conduct research and educational demonstration projects with various health care delivery systems the articles also stated that petitioner’s business and affairs would be conducted by a board_of trustees elected by ihc and composed of physicians hospital personnel and buyer- employers e employers offering petitioner’s health_plans to their employees petitioner was organized as a separate_entity petitioner’s by-laws stated in pertinent part continued -- - to comply with regulatory requirements and to simplify operations from an organizational and managerial standpoint petitioner was licensed to operate an hmo in utah and was permitted to offer a variety of individual and group_health_plans in the communities that it served in date respondent recognized petitioner as an organization described in sec_501 that is exempt from taxation pursuant to sec_501 a ihc care inc in date petitioner organized care as a nonprofit affiliate for the purpose of establishing a federally gqualified continued the number of trustees of the corporation shall be not less than four or more than twenty-three persons as determined from time to time by the member the initial number of trustees shall be eighteen a plurality of board members shall represent the buyer- employer community and an approximately equal number of physicians and hospital representatives shall be appointed buyer-employer members shall be broadly representative of the major geographic areas and business interests such as manufacturing retailing transportation finance utilities education etc to be served by the corporation’s health care delivery plans and physician members shall also reflect such geographic areas as well as major medical specialties and modes of practice direct contract model hmo petitioner was care’s sole corporate sec 300e a which provides a health_maintenance_organization defined for purposes of this subchapter the term health_maintenance_organization means a public or private entity which is organized under the laws of any state and which provides basic and supplemental health services to its members in the manner prescribed by subsection b of this section and is organized and operated in the manner prescribed by subsection c of this section u s c sec 300e b provides in pertinent part that an hmo generally will provide basic health services to its members without limitations as to time or cost for a fixed payment from each member that is determined under a community rating system and is paid on a periodic basis without regard to the dates health services are provided u s c sec 300e b provides that hmos may also provide members with supplemental health services defined in u s c sec 300e-1 for a separate fee that is fixed under a community rating system u s c sec 300e b a provides that at least percent of physician services provided as basic health services to an hmo enrollee shall be provided through the members of the hmo’s physician staff staff model hmo a medical group medical group model hmo an individual practice association ipa model hmo physicians who have contracted with the hmo for the provision of such services direct contract model hmo or any combination of these models see 966_f2d_738 n 2d cir c f_r sec_417 definitions boisture assessing the impact of health care reform on the formation of tax-exempt health care providers and hmo’s tax notes date u s c sec 300e c provides that hmos shall have a fiscally sound operation adequate provision against the risk of insolvency and assume full financial risk ona prospective basis for the provision of basic health services however u s c sec 300e c provides that hmos may hmos are defined for purposes of federal_law under u s c continued member care was licensed to operate an hmo in utah in the health care financing administration hcfa recognized care as a federally qualified hmo in care filed with respondent an application_for recognition as an organization that is exempt from taxation pursuant to sec_501 in date respondent denied care’s application_for tax-exempt status ihc group inc in date petitioner organized group as a nonprofit affiliate for the purpose of establishing a federally gqualified medical group model hmo petitioner was group’s sole corporate member continued obtain insurance for the cost of providing a member with more than dollar_figure in basic health services for any one year for the cost of basic health services provided to a member by a source outside the hmo due to an emergency and for not more than percent of the amount by which its costs for any fiscal_year exceed sec_115 percent of its income additionally the section states that hmos may enter into arrangements under which physicians and or health care institutions assume all or part of the risk on a prospective basis for the provision to enrollees of basic health services petitioner organized ihc care inc and ihc group inc discussed below as federally qualified hmos to take advantage of marketing opportunities presented under the so-called dual choice mandate codified under u s c sec 300e-9 which required certain employers generally those with more than employees to offer their employees the option of enrolling ina federally qualified hmo group was licensed to operate an hmo in utah and wyoming in hcfa recognized group as a federally qualified hmo in group filed with respondent an application_for recognition as an organization that is exempt from taxation pursuant to sec_501 in date respondent denied group’s application_for tax-exempt status ihc benefit assurance company in date petitioner organized ihc benefit assurance company benefit a taxable business corporation to underwrite traditional indemnity health insurance risks particularly point-of-service options offered by petitioner care and group petitioner was benefit’s sole shareholder management services health services provided management services to petitioner and its affiliates on a centralized basis including legal services human resources public relations and treasury functions each affiliate was subject_to an annual intercompany overhead allocation charge for these services petitioner provided general management and administrative services to care and group including marketing sales enrollment customer service claims processing underwriting and actuarial services provider relations and contracting management information systems and general accounting services petitioner operated an office known as network services that negotiated and managed contracts between health services and insurance carriers third-party administrators and independent hmos petitioner employed between and employees during the 3-year period to d thc foundation inc thc organized ihc foundation inc foundation to support thc’s and its tax-exempt affiliates’ charitable educational and scientific activities foundation received funds from grants donations and other sources respondent recognized foundation as an organization described in sec_501 that is exempt from taxation pursuant to sec_501 and as a public charity pursuant to sec_509 and b a vi br thc insurance_company inc thc organized ihc insurance_company inc insurance as a for-profit insurance_company insurance which operated on grand cayman island provided ihc health services and petitioner with access to reinsurance coverage f control thc had effective_control of its affiliates including health services petitioner care and group all of which were subject_to the ultimate governance and control of ihc’s board_of trustees and corporate managers health services petitioner -- - care and group shared many of the same corporate officers and trustees ihc and its affiliates conducted their strategic planning established their priorities and attempted to implement their business plans on an enterprise basis even though each entity had its own management team and budget il petitioner’s operations a in general petitioner operated as a state-licensed hmo offering health_plans known as selectmed selectmed plus ihc care ihc care plus ihc direct care ihc direct care plus health choice and thc access petitioner collected premiums from its enrollees and as petitioner did not itself provide health care services as explained below it arranged for its enrollees to receive comprehensive health care services including preventive care outpatient services inpatient hospital services emergency services out-of-area services and miscellaneous services such as ambulance and pharmacy services petitioner care and group marketed several different health_plans encompassing a range of health services at varying prices petitioner offered its various health_plans to individuals and their families employees of both large employers more than employees and small employers to employees and individuals covered by medicaid -- - petitioner entered into some form of written_agreement with all enrollees specifying the premium charge and the medical services to which the enrollee would be entitled petitioner entered into master group contracts with all employers offering its health_plans thereafter during annual open enrollment periods employees were permitted to enroll in the health plan and select the benefit package of his or her choice although petitioner did not limit its enrollment based upon pre-existing medical conditions certain plans excluded some pre- existing conditions from full coverage during the first months of membership petitioner applied an adjusted community rating methodology to determine premiums for individual and small_employer group enrollees adjusting its rates for risk factors such as age and gender petitioner relied upon past claims experience to determine premiums for large employer group enrollees b physician services petitioner did not employ a significant number of physicians petitioner fulfilled its obligation to arrange for its enrollees to receive physician services by contracting with a see c f_r sec_417 b which sets forth the requirements for acceptable community rating systems for federally qualified hmos petitioner never employed more than five physicians at a time and these physicians were hired for the limited purpose of conducting health fairs for enrollees - panel of some big_number physicians including the primary care and specialist physicians employed by health services and big_number independent physicians the following schedule reflecting petitioner’s experience for the years and presents the total_amounts by percentage that petitioner was billed for physician services provided by physicians employed by health services’ physician division employed independent physicians on petitioner’s panel not employed-panel and all other physicians not employed-non panel year employed not employed-panel not employed-non panel c hospital services petitioner did not directly own or operate any health care facilities petitioner fulfilled its obligation to arrange for its enrollees to receive hospital services by contracting with a panel of hospitals including health services hospitals anda limited number of independent hospitals a substantial portion of petitioner’s enrollees’ admissions to independent hospitals were for admissions to either university of utah medical center umc or davis hospital and medical center in particular petitioner arranged for its enrollees to obtain medical services from umc’s intermountain burn center the only certified -- - burn center in the region neuropsychiatric institute to provide psychiatric beds when lds hospital temporarily exceeded its inpatient capacity and pain management center some umc admissions were related to a unique relationship between primary children’s hospital a health services hospital dedicated to acute care pediatric services and umc’s specialized genetic research and other pediatric-related teaching and research programs in addition petitioner group and care entered into provider agreements with davis hospital and medical center located in davis county utah because there were no health services hospitals in the immediate area the following schedule reflecting petitioner’s experience for the years and presents the total_amounts by percentage that petitioner was billed for inpatient hospital services by health services hospitals hs independent hospitals on petitioner’s panel panel-not owned independent utah hospitals not on petitioner’s panel non panel- utah and independent hospitals outside of utah and not on petitioner’s panel non panel-non utah year hs panel-not owned non panel-utah non panel-non utah oe oe oe er co oe ms db w no oe nee wo an oe oe oe oe approximately percent of the inpatient charges for enrollees - - admitted to non panel-utah hospitals during and was attributable to emergency medical_care the following schedule reflecting petitioner’s experience for the years and presents the total_amounts by percentage that petitioner was billed for outpatient hospital visits by health services’ hospitals hs independent hospitals on petitioner’s panel panel--not owned independent utah hospitals not on petitioner’s panel non panel-utah and independent hospitals outside of utah and not on petitioner’s panel non panel-non utah year hs panel-not owned non panel-utah non panel-non utah oe oe oe ms db w ow ao oe ds w w no fe oe er wn w oe oe oe oe petitioner generally compensated its contractor hospitals pursuant to a modified diagnosis related group drg payment system under which an enrollee admitted to a hospital on either an inpatient or outpatient basis would be assigned a drg and the hospital would be paid a fixed fee consistent with the drg schedule d point-of-service options petitioner offered several plans described below that included a plus or a point--of-service option enrollees in such plans were permitted to use the services of physicians and or hospitals outside of petitioner’s network with the - - understanding that enrollees were responsible for obtaining precertification for major services required to pay for the services and to seek reimbursement from petitioner and responsible for any charges exceeding petitioner’s fee schedule for covered services br petitioner’s health_plans petitioner generally required its enrollees to agree to coordinate all of their medical_care through a primary care physician or pcp family practitioners internists pediatricians and some obstetricians gynecologists in hmo parlance pcps are commonly referred to as gatekeepers inasmuch as pcps generally oversee a patient’s medical_care particularly a patient’s referrals to specialists known as specialty care physicians or scps selectmed petitioner’s selectmed plan offered enrollees access to physician medical groups comprising more than big_number individual pcps and scps as previously mentioned enrollees were required to select a pcp for general medical_care and for referral toa scp petitioner compensated pcps in salt lake davis and weber counties in utah on a discounted fee-for-service basis settled --- - against a capitation budget ’ in particular petitioner consulted a variety of sources to determine an estimate of market rate charges or fees for specific physician services petitioner then applied a discount to the estimated market rate fee to determine the amount of the fee to be paid to the physician medical group providing services to selectmed enrollees as of petitioner applied a 25-percent discount to estimated market rate fees for pcps petitioner then reconciled the discounted fees for services paid to each physician medical group on a monthly basis against the group’s capitation budget when the total fees that petitioner paid to a physician medical group were less than the group’s capitation budget petitioner paid the difference to the group however when the total fees that petitioner paid to a physician medical group were greater than the group’s capitation budget the group was required to pay the difference to petitioner petitioner compensated scps on a discounted fee-for-service basis settled against a capitation budget as of righty percent of selectmed and selectmed plus enrollees resided in salt lake davis and weber counties utah although the record is not clear on the point we assume that pcps from other areas also were compensated on a discounted fee-for-service basis the term capitation refers to the practice of paying a physician group a fixed fee for each enrollee under the group’s care -- - petitioner applied a 37-percent discount to estimated market rate fees for scps selectmed plus petitioner’s selectmed plus plan offered enrollees access to the selectmed panel of physicians along with a point--of-service option selectmed plus enrollees choosing selectmed physicians received higher preferred levels of service whereas selectmed plus enrollees choosing a non-selectmed physician received lower standard benefits consistent with its policy under the selectmed plan petitioner compensated pcps and scps on a discounted fee-for- service basis settled against a capitation budget ihc care petitioner’s ihc care plan offered enrollees access toa panel of approximately big_number pcps and scps like the selectmed plan enrollees in the ihc care plan were required to select a pcp for their general medical_care and for referral to a scp petitioner compensated ihc care pcps and scps on a discounted fee-for-service basis during petitioner applied discounts of percent and percent to estimated market rate fees for pcps and scps respectively thc care plus petitioner’s ihc care plus plan offered enrollees access to the ihc care panel of physicians along with a point-of-service - - option ihc care plus enrollees choosing ihc care physicians received higher preferred levels of service whereas ihc care enrollees choosing a non-ihc care physician received lower standard benefits petitioner compensated ihc care plus pcps and scps ona discounted fee-for-service basis during petitioner applied discounts of percent and percent to estimated market rate fees for pcps and scps respectively ihc direct care petitioner’s ihc direct care plan offered enrollees access to the ihc care panel of physicians however enrollees in the thc direct care plan were not required to select a pcp or rely on a pcp for a referral to a scp petitioner compensated ihc direct care pcps and scps on a discounted fee-for-service basis during petitioner applied discounts of percent and percent to estimated market rate fees for pcps and scps respectively ihc direct care plus petitioner’s ihc direct care plus plan offered enrollees access to the ihc care panel of physicians along with a point-of-service option ihc direct care plus enrollees choosing thc direct care physicians received higher preferred levels of service whereas ihc direct care plus enrollees choosing a non- thc direct care physician received lower standard benefits -- - petitioner compensated ihc direct care plus pcps and scpss on a discounted fee-for-service basis during petitioner applied discounts of percent and percent to estimated market rate fees for pcps and scps respectively health choice petitioner’s health choice plan offered enrollees access to a panel of big_number pcps and scps along with the option to use an independent physician or facility health choice enrollees choosing health choice physicians or facilities received higher preferred levels of service whereas health choice enrollees choosing non-health choice physicians or facilities received lower standard benefits petitioner compensated health choice pcps and scps ona discounted fee-for-service basis during petitioner applied discounts of percent and percent to estimated market rate fees for pcps and scps respectively ihc access petitioner entered into a so-called risk contract’ with the utah department of health department effective date through date under which it agreed to arrange for the c f_r sec_447 states under a risk contract medicaid payments to the contractor for a defined scope of services to be furnished to a defined number of recipients may not exceed the cost to the agency of providing those same services on a fee-for-service basis to an actuarially equivalent nonenrolled population group - - provision of health services to utah residents eligible for medicaid benefits ’ pursuant to the above-described contract the department paid monthly premiums to petitioner based upon a negotiated rate schedule under which premiums varied with the age and sex of the enrollee petitioner offered medicaid-eligible enrollees access to a large panel of pcps and scps through its ihc access plan ihc access enrollees were required to select a pcp for general medical_care and for referral to a scp as of date petitioner had nearly big_number medicaid enrollees in its ihc access plan almost half of the population of enrollees in managed medicaid plans in utah petitioner compensated ihc access pcps and scpss ona discounted fee-for-service basis in addition these physicians were eligible for certain incentive payments including an additional payment based on the number of newborn deliveries and one-third of any budget surplus petitioner applied discounts of percent and percent to estimated market rate fees for pcps and scps respectively u s c sec_1396 et seq authorizes the use of federal funds in conjunction with state funds to supplement state-administered medical assistance plans for families with dependent_children and aged blind and disabled individuals whose income and resources are insufficient to meet the costs of necessary medical services - - f enrollment petitioner was the sole source of health benefits for the employees of ihc and its various affiliates in this regard approximately big_number of petitioner’s enrollees were health services’ employees their spouses or dependents the following schedule lists petitioner’s total enrollment for and by enrollee class class date date date individuals big_number big_number big_number small employers big_number big_number large employers big_number big_number big_number medicaid big_number big_number big_number total big_number big_number big_number as of date and petitioner’s enrollees from large employer groups constituted percent percent and percent of petitioner’s total enrollees respectively the following schedule lists petitioner’s total enrollment for and by plan type plan date date date selectmed big_number big_number big_number selectmed plus big_number big_number big_number ihc care big_number big_number big_number ihc care plus big_number big_number ihc direct care big_number big_number big_number ihc direct care plus big_number big_number big_number health choice big_number big_number big_number ihc access total big_number big_number big_number big_number big_number big_number o7 - during utah’s total population was approximately million during utah’s total population of enrollees in managed medicaid programs was big_number g petitioner’s total expenditures_for medical costs the following schedule lists petitioner’s total expenditures_for medical costs by category for the years and category physicians--primary s big_number sdollar_figure sdollar_figure physicians---specialist big_number big_number big_number hospital services big_number big_number big_number pharmacy big_number big_number big_number miscellaneous big_number big_number big_number total dollar_figure dollar_figure dollar_figure the foregoing amounts do not include petitioner’s selling general and administrative costs h health promotion services petitioner generally provided preventive health care services to its enrollees at no additional_charge including annual worksite health screenings group health risk profiles a 24-hour nurse hotline ergonomics assessment and consulting worksite health seminars and health newsletters during petitioner conducted a number of free comprehensive health screenings for local schools municipalities and nonprofit and civic organizations i free low cost services petitioner did not institute any program whereby individuals - - were permitted to become members while paying reduced premiums aside from the free health screenings mentioned above petitioner did not provide or arrange to provide free health care services discussion sec_501 c to qualify as an organization described in sec_501 c that 1s exempt from federal income_taxation pursuant to sec_501 an organization generally must demonstrate it is organized and operated exclusively for certain specified exempt purposes no part of its net_earnings inures to the benefit of a private_shareholder_or_individual no part of its activities constitutes intervention or participation in any political campaign on behalf of any candidate for public_office and no substantial part of its activities consists of political or lobbying_activities see fla hosp trust fund v commissioner t cc affd 71_f3d_808 11th cir am campaign acad v commissioner 92_tc_1053 qualification as an organization described in sec_501 not only provides an exemption from federal income taxes but also generally permits the organization to solicit and accept donations which normally are deductible by the donor against his or her federal taxes see sec_170 461_us_574 with a few - - minor differences the organizations and requirements listed in sec_170 are virtually identical to those described in sec_501 with limited exceptions not here relevant organizations described in the other paragraphs of sec_501 c are not eligible to receive tax-deductible contributions in the event the commissioner determines that an organization does not qualify for tax-exempt status the organization may after exhausting its administrative remedies seek judicial review of the matter sec_7428 confers jurisdiction on the tax_court among other courts to make a declaration with respect to the initial or continuing gualification of an organization as an organization described in sec_501 see 69_tc_570 it is well established that the scope of our inquiry is limited to the propriety of the reasons given by the commissioner for denying an organization's application_for exemption see 71_tc_202 thus in making our declaration we do not engage in a de novo review of the administrative record see am campaign acad v commissioner supra pincite 71_tc_102 houston lawyer referral serv inc v commissioner supra pincite the burden_of_proof is on the organization to overcome the grounds for denial of the -- - exemption set forth in the commissioner’s determination see rule c a fla hosp trust fund v commissioner supra pincite christian manner intl inc v commissioner 1t c 69_tc_488 the parties do not dispute that petitioner was organized for an exempt_purpose within the meaning of sec_501 the dispute in this case centers on whether petitioner was operated exclusively for an exempt_purpose sec_1 c -1 c income_tax regs provides c operational test-- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the operational_test focuses on the actual purposes the organization advances by means of its activities rather than on the organization's statement of purpose or the nature of its activities see am campaign acad v commissioner supra pincite aid to artisans inc v commissioner supra pincite although an organization might be engaged in only a single activity that single activity might be directed toward multiple purposes both exempt and nonexempt see 113_tc_47 affd per curiam 242_f3d_904 9th cir t he presence of a single --- - x non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 see 93_tc_596 am campaign acad v commissioner supra pincite whether an organization operates for a substantial nonexempt purpose is a guestion of fact to be resolved on the basis of all the evidence presented in the administrative record see 765_f2d_1387 9th cir affg tcmemo_1984_349 for purposes of the instant proceeding we assume that the facts as represented in the administrative record are true although in the course of our review we may draw our own ultimate conclusions and inferences from the facts see am campaign acad v commissioner supra pincite4 houston lawyer referral serv inc v commissioner supra pincite sec_501 specifies various qualifying exempt purposes including charitable purposes the term charitable is not defined in sec_501 but is used in its generally accepted legal sense see 102_tc_558 affd per curiam 37_f3d_216 5th cir sec_1 c -1 d income_tax regs charitable purpose the supreme court has stated that charitable exemptions are justified on the basis that the exempt entity confers a public benefit---a benefit which the society or the community may not itself choose or be able to provide or which supplements and advances the work of public institutions already supported by tax revenues bob jones univ v united_states u s pincite although neither the furnishing of medical_care nor the operation of an hmo is listed as a qualifying exempt activity under sec_501 it now well settled that the promotion of health for the benefit of the community is a charitable purpose see redlands surgical servs v commissioner supra pincite 71_tc_158 as discussed in detail below a health-care provider seeking tax- exempt status such as an hmo must demonstrate that it provides a community benefit community benefit test in sound health association v commissioner supra we first considered whether an hmo may qualify as an organization described in sec_501 the commissioner determined that sound health association did not qualify for tax-exempt status pursuant to sec_501 on the ground that the organization - - served the private interests of its members as opposed to the interests of the community in sound health association v commissioner supra pincite- we utilized the same factors deemed significant by the commissioner in granting tax-exempt status to one of two hospitals under review in revrul_69_545 1969_2_cb_117 and referred to the factors cited favorably in that ruling as the community benefit test in sound health association we concluded that the subject organization shared several characteristics with the hospital deemed exempt in revrul_69_ supra in particular like the hospital in the revenue_ruling sound health association operated a medical clinic and employed physicians and nurses to provide medical services and opened its emergency room to all persons requiring emergency care whether they were members or not and regardless of whether they were financially able to pay sound health association also established a research program to study health care delivery systems conducted a health education program open to the general_public and was governed by a board_of directors the majority of whom were elected by sound health association members from the community at large sound health association v commissioner supra pincite we found that sound health association provided community benefits beyond those offered by the hospital deemed exempt in - -- revrul_69_545 supra specifically sound health association adopted a plan to accept contributions for the purpose of subsidizing membership for those who could not otherwise afford to pay the full amount of monthly dues further sound health association’s practice of offering membership to the public at large demonstrated that the class of persons eligible to benefit from the organization’s activities was practically unlimited sound health association v commissioner supra pincite we rejected the commissioner’s argument that sound health association provided an unwarranted private benefit to its members we reasoned that like the hospital deemed exempt in revrul_69_545 supra which except in emergency cases limited its treatment to paying patients sound health association was permitted to restrict its services to paying members sound health association v commissioner supra pincite- the tax-exempt status of an hmo arose again in geisinger health plan v commissioner tcmemo_1991_649 985_f2d_1210 3d cir 100_tc_394 30_f3d_494 3d cir geisinger iv geisinger hmo like petitioner in the instant case was part of a group of related_organizations forming a large health care network the geisinger system -- - geisinger hmo arranged for its enrollees to receive hospital services by contracting for such services with other geisinger entities geisinger hospitals and outpatient clinics that were recognized as exempt_organizations and independent hospitals geisinger hmo arranged for its enrollees to receive physician services by contracting for such services with clinic- -a tax-exempt geisinger affiliate clinic provided physician services through a combination of staff physicians and by contracting with independent physicians for their services geisinger hmo was organized as a separate_entity to avoid regulatory difficulties and to simplify operations from an organizational and managerial standpoint geisinger hmo offered enrollment to groups with a minimum of eligible enrollees and individuals and certain dependents residing in of the counties in which the geisinger system operated individual enrollees were required to be at least years of age individual enrollees were required to complete a medical questionnaire whereas group enrollees were not subject_to this requirement all enrollees generally paid the same premium based on a community rating system during the period in question geisinger hmo had approximately big_number individual and group enrollees geisinger hmo also enrolled slightly more than big_number medicare recipients at a reduced_rate under a wraparound plan - - that covered medical_expenses not reimbursed by medicare geisinger hmo also enrolled a small number of medicaid recipients geisinger hmo planned to initiate a subsidized dues program to assist enrollees who might be unable to continue to pay their membership fees as the result of some financial misfortune at the conclusion of the administrative proceedings the commissioner determined that geisinger hmo did not qualify for exemption as an organization described in sec_501 on the grounds that geisinger hmo did not satisfy the criteria for exemption outlined in sound health association v commissioner supra and geisinger hmo was not an integral part of its tax-exempt parent in geisinger i we held that the commissioner erred in determining that geisinger hmo did not qualify for exemption pursuant to sec_501 we based our holding largely ona comparison of the geisinger hmo with the organization in sound health association v commissioner supra in particular we found that like sound health association geisinger hmo was operated for the charitable purpose of promoting health insofar as its class of possible enrollees was practically unlimited it had adopted a subsidized dues program for its enrollees it offered health care services to medicare recipients at a reduced_rate and it was not operated for the private benefit of its -- - enrollees geisinger health plan v commissioner tcmemo_1991_649 in geisinger ii the united_states court_of_appeals for the third circuit reversed and remanded our decision in geisinger i 985_f2d_1210 3d cir although the court_of_appeals agreed with the court that an hmo seeking tax-exempt status must provide a community benefit see id pincite9 the court_of_appeals concluded that geisinger hmo did not provide a primary benefit to the community but rather provided benefits solely to its members the court_of_appeals looking at the totality of the circumstances stated ghp standing alone does not merit tax-exempt status under sec_501 ghp cannot say that it provides any health care services itself nor does it ensure that people who are not ghp subscribers have access to health care or information about health care according to the record it neither conducts research nor offers educational programs much less educational programs open to the public it benefits no one but its subscribers id pincite further the court_of_appeals attached little significance to geisinger hmo’s subsidized dues program stating in pertinent part the mere fact that a person need not pay to belong does not necessarily mean that ghp which provides services only to those who do belong serves a public purpose which primarily benefits the community the community benefited is in fact limited to those who belong to ghp since the requirement of subscribership remains a condition_precedent to any service absent any additional indicia of a charitable purpose this -- - self-imposed precondition suggests that ghp is primarily benefiting itself and perhaps secondarily benefiting the community by promoting subscribership throughout the areas it serves id pincite although concluding that geisinger hmo did not qualify for tax- exempt status on its own the court_of_appeals remanded the case to the court for a determination whether the geisinger hmo qualified for exemption as an integral part of its tax-exempt parent id pincite integral part test in geisinger iii we held that the administrative record did not support geisinger hmo’s claim that it was entitled to tax- exempt status as an integral part of the geisinger system geisinger health plan v commissioner t c pincite asa preliminary matter we concluded that an hmo may qualify for tax- exempt status as an integral part of a related tax-exempt_entity if its activities are carried_out_under the supervision or control of a related tax-exempt_entity and the hmo’s activities would not constitute an unrelated_trade_or_business if conducted by the related tax-exempt_entity id pincite we looked to sec_513 which defined an unrelated_trade_or_business in pertinent part as i the integral_part_doctrine is not codified but its genesis may be found in sec_1_502-1 income_tax regs which states that a subsidiary may qualify for tax-exempt status on the ground that its activities are an integral part of the exempt_activities of the parent organization -- -- any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption id pincite because geisinger hmo enrollees received medical services from hospitals outside of the geisinger system and because the administrative record lacked evidence as to whether such services were substantial we were unable to conclude that geisinger hmo’s activities were substantially related to the activities of its tax-exempt affiliates id pincite in geisinger iv the court_of_appeals affirmed our holding in geisinger iii albeit on slightly different grounds geisinger health plan v commissioner f 3d pincite the court_of_appeals held that an organization may qualify for tax-exempt status as an integral part of its tax-exempt parent if the organization is not carrying_on_a_trade_or_business which would be an unrelated_trade_or_business if regularly carried on by its tax-exempt parent and the organization’s relationship with its tax-exempt parent somehow enhances or boosts its own tax- exempt character to the point that the organization would qualify for tax-exempt status id pincite focusing solely on the latter issue the court_of_appeals concluded that geisinger hmo was not entitled to tax-exempt status because it did not receive the necessary boost from its relationship with exempt geisinger -- - entities in particular the court_of_appeals held as our examination of the manner in which geisinger hmo interacts with other entities in the system makes clear itss association with those entities does nothing to increase the portion of the community for which geisinger hmo promotes health--it serves no more people as a part of the system than it would serve otherwise id pincite under the circumstances the court_of_appeals concluded that it was unnecessary to consider whether geisinger hmo’s activities would constitute an unrelated_trade_or_business if regularly carried on by a related tax-exempt_entity id pincite analysis consistent with the preceding discussion petitioner’s gualification for exemption pursuant to sec_501 as an organization described in sec_501 initially depends upon whether petitioner satisfies the community benefit test in the event that petitioner cannot satisfy the community benefit test we must consider whether petitioner nevertheless qualifies for exemption as an integral part of a related tax-exempt_entity even assuming that petitioner qualifies as an organization described in sec_501 respondent contends that petitioner is not entitled to tax-exempt status under sec_501 which provides that an organization described sec_501 shall not be entitled to tax-exempt status if a - al --- substantial part of its activities consists of providing commercial_type_insurance whether petitioner satisfies the community benefit test the community benefit test requires consideration of a variety of factors that indicate whether an organization is involved in the charitable activity of promoting health ona communitywide basis considering all the facts and circumstances surrounding petitioner’s operations we conclude that petitioner did not provide a meaningful community benefit and therefore petitioner does not gqualify for exemption pursuant to sec_501 as an organization described in sec_501 c much like the hmos under consideration in sound health association v commissioner supra and geisinger health plan supra petitioner offered its health_plans to a broad cross- section of the community including individuals the employees of both large and small employers and individuals eligible for medicaid benefits petitioner offered several different health_plans encompassing a range of health services at varying prices there is no indication in the record that petitioner rejected any potential enrollees although it was petitioner’s practice to deny an enrollee coverage with respect to certain preexisting conditions for the first months of enrollment - -- during petitioner’s enrollees represented approximately one-fifth of utah’s total population and petitioner’s ihc access plan enrollees constituted nearly percent of utah residents that were eligible for managed medicaid benefits despite petitioner’s open enrollment policy and the wide acceptance of its plans by individuals and groups alike petitioner’s operations differed materially from the operations of sound health association hmo and geisinger hmo significantly petitioner did not own or operate its own medical facilities did not employ to any significant extent its own physicians and did not offer free medical_care to the needy additionally petitioner did not institute any program whereby individuals were permitted to become members while paying reduced premiums and aside from the few free health screenings that petitioner conducted in petitioner did not provide or arrange to provide any free or low cost health care services the record does not reflect whether petitioner applied surplus funds to improve facilities equipment patient care or to enhance medical training education and research see revrul_83_157 1983_2_cb_94 importantly the record does not reveal why petitioner applied an adjusted community rating methodology to determine premiums for individual and small_employer group enrollees while -- - setting premiums for large employer group enrollees based upon past claims experience if the difference in treatment of the enrollees caused a disparity in premium costs between the classes of enrollees there could be an inference that petitioner was benefiting larger employers however the record contains no explanation of the difference in treatment of enrollees in conjunction with the premium disparity issue we note that unlike the arrangement adopted by sound health association petitioner’s bylaws stated that its board_of trustees would be composed of a plurality of representatives from the buyer- employer community with an approximately equal number of physicians and hospital representatives the composition of petitioner’s board_of trustees lacking in representation of the community at large furthers the inference that petitioner predominantly served the private interests of the larger employers participating in its plans in the absence of an explanation in the record the court is left with doubt as to petitioner’s provision of a community benefit petitioner has the burden_of_proof see rule c a geisinger health plan v commissioner t c pincite in sum we hold that petitioner has not established that it provided a community benefit that qualifies it for tax-exempt status pursuant to sec_501 put another way it has failed to show that it provides any community benefit that - accomplishes a charitable purpose we next consider whether petitioner qualifies for tax-exempt status as an integral part of a related tax-exempt_entity whether petitioner satisfies the integral part test in geisinger iii we concluded that an organization may qualify for exemption as an integral part of a tax-exempt affiliate if the organization’s activities are carried_out_under the supervision or control of a tax-exempt affiliate and such activities would not constitute an unrelated_trade_or_business if conducted by a related tax-exempt_entity geisinger health_plans v commissioner t c pincite there is no dispute that petitioner’s activities were carried_out_under the supervision and control of ihc--a tax-exempt affiliate thus we need only consider whether petitioner’s activities would constitute an unrelated_trade_or_business if conducted by a related tax-exempt_entity in geisinger iii we held that because geisinger hmo enrollees received some hospital services from independent hospitals geisinger hmo had to show that its overall operations were substantially related to the functions of its tax-exempt affiliates id pincite we stated if petitioner’s activities are conducted on a scale larger than is ‘reasonably necessary’ to accomplish the purposes of the exempt entities there is no substantial relationship within the meaning of the regulations hi-plains hospital v united_states f 2d pincite sec_1_513-1 income_tax regs id pincite -- although geisinger hmo enrollees received all of their physician services through clinic an exempt affiliate geisinger hmo enrollees received approximately percent of their hospital services from independent hospitals because the record did not disclose why geisinger hmo enrollees received hospital services from hospitals outside of the geisinger system we were unable to conclude that geisinger hmo’s operations were substantially related to the functions of its tax-exempt affiliates id pincite like geisinger hmo petitioner neither owned nor operated any medical facilities and did not employ a significant number of physicians or health care professionals petitioner fulfilled its obligation to provide medical services to its enrollees by contracting with physicians both physicians employed by health services and independent physicians and hospitals both health services hospitals and independent hospitals to provide such services in contrast to geisinger iii however the administrative record in this case indicates that the medical services that petitioner’s enrollees received from independent hospitals were largely attributable to admissions to either umc or davis hospital and medical center further these admissions were undertaken to take advantage of specialized services such as burn treatment and pain management provided at umc address occasional shortages of psychiatric beds in health -- - services hospitals and accommodate petitioner’s enrollees living in davis county utah where health services lacked a hospital because the circumstances under which petitioner’s enrollees received hospital services from independent hospitals were limited to situations where health services was unable to provide specialized hospital services or were due to geographical expediency or both we are satisfied that petitioner’s method for arranging for its enrollees to receive hospital services was substantially related to health services’ tax-exempt function however we do not end our analysis here in particular the administrative record reveals that petitioner’s enrollees received a substantial portion of their physician services from independent physicians in geisinger iii we did not discuss the provision of physician services to geisinger enrollees inasmuch as geisinger hmo arranged for its enrollees to receive all their physician services from clinic--a tax-exempt affiliate of geisinger hmo clinic in turn arranged to provide physician services to geisinger enrollees through its approximately physician employees approximately percent of services and through contracts with independent physicians approximately percent of services in contrast in the instant case petitioner’s enrollees received approximately percent of their physician services from physicians employed by or contracting a7 - with health services while petitioner contracted for the remaining percent of such physician services directly with independent physicians in other words petitioner’s enrollees received nearly percent of their physician services from physicians with no direct link to one of petitioner’s tax-exempt affiliates petitioner contends that its contracts with independent physicians are not relevant to the question of whether it gualifies for tax-exempt status as an integral part of its tax- exempt ihc affiliates because all such independent physicians were required to maintain privileges at health services’ hospitals we disagree with the basic premise underlying petitioner’s argument health services comprised the hospital division which operated a large number of hospitals and clinics and the physician division which employed approximately primary care and specialist physicians who generally practiced in health services’ clinics and other community-based settings considering that petitioner does not provide free or low cost health services we fail to see how petitioner’s operations including its heavy reliance on independent physicians would be essential to or substantially related to health services’ exempt functions to the contrary petitioner’s method of arranging for its enrollees to receive physician services suggests that -- - petitioner conducted its operations on a scale larger than is reasonably necessary to accomplish the purposes of the exempt entities geisinger health_plans v commissioner t c pincite based on the record presented we hold that petitioner does not satisfy the integral part test ’ in sum petitioner did not provide the community benefit required for petitioner to qualify as an organization described in sec_501 further petitioner’s operations were not essential to or substantially related to health services’ exempt functions consequently petitioner is not entitled to the declaratory_judgment it seeks to reflect the foregoing decision will be entered for respondent under the circumstances we need not consider whether we would apply the boost test set forth in 30_f3d_494 3d cir in addition we need not consider respondent’s alternative contention that petitioner is not entitled to tax-exempt status pursuant to sec_501 m
